Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 06/10/22 regarding application 16/827,089, in which no claims were amended, added, or cancelled. Claims 1-20 are pending and have been reconsidered.

Terminal disclaimer
The terminal disclaimer filed on 06/10/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,599,767 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The proper terminal disclaimer filed on 06/10/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,599,767 overcomes the nonstatutory obviousness type double patenting rejections based on the claims of US Patent No. 10,599,767, and so the rejections are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1, 12, and 20 is Liu et al. (2016/0321541). Liu discloses a system, comprising: a memory that stores instructions (RAM, [0206]); and a processor that executes the instructions to perform operations (CPU, [0134]), the operations comprising: replacing content identified in an input with a token correlating to the content to generate a first modified input (terms are replaced with wildcard characters, [0147]). However, Liu does not disclose wherein the token is constructed by the system to appear as a selected part of speech to a part of speech tagger; tagging, by utilizing the part of speech tagger, parts of speech for each word in the content and the token in the first modified input to generate tagged part of speech content for the first modified input, wherein the token is tagged according to the selected part of speech; and replacing, in the tagged part of speech content, the token with the content identified in the input to generate a second modified input. Applicant’s technique of word replacement and nounizing (see paragraph 0075 of the original specification) text in preparation for part of speech tagging is new and non-obvious. 

A combination or modification of Liu and the other prior art of record would not have resulted in the limitations of claims 1, 12, and 20, and therefore claims 1, 12, and 20 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 2-11 and 13-19 are allowable because they further limit allowable parent claims 1 and 12. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                              07/27/22